                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 GODADDY MEDIA TEMPLE, INC.,                     )
                                                 )
                       Plaintiff,                )
                                                 )
                 v.                              ) C.A. No. 20-1342 (MN)
                                                 )
                                                 )
 ANEXIO DATA CENTERS, LLC and                    )
 DOES 1 THROUGH 10,                              )
                                                 )
                       Defendants.               )

                 ORDER ADOPTING REPORT AND RECOMMENDATION

       At Wilmington, this 10th day of May 2021:

       WHEREAS, on April 19, 2021, Magistrate Judge Fallon issued a Report and

Recommendation (“the Report”) (D.I. 19) in this action, recommending that the Court grant

Plaintiff’s Application for Default Judgment pursuant to Rule 55(b)(2) of the Federal Rules of

Civil Procedure (D.I. 15); and

       WHEREAS, no party filed objections to the Report pursuant to 72(b)(2) of the Federal

Rules of Civil Procedure in the prescribed period, and the Court finding no clear error on the face

of the record;

       THEREFORE, IT IS HEREBY ORDERED, that the Report and Recommendation is

ADOPTED and Plaintiff’s Application for Default Judgment is GRANTED. The Clerk of Court

is HEREBY DIRECTED to enter JUDGMENT in favor of Plaintiff GoDaddy Media Temple Inc.

and against Defendant Anexio Data Centers, LLC in the amount of $1,139,827.80.
       IT IS FURTHER ORDERED that Plaintiff shall serve a copy of this Order Adopting

Report and Recommendation and Judgment on Defendant Anexio Data Centers, LLC and shall

proof of service evidencing same once complete.


                                           The Honorable Maryellen Noreika
                                           United States District Judge




                                              2
